             EXHIBIT 2



Scheduling Order for Administrative Appeal
                                           May 28, 2019

FIRST CLASS & EMAIL
Kathleen McDaniel, Esquire
Burnette Shutt & McDaniel, PA
P.O. Box 1929
Columbia, SC 29202
kmcdaniel@burnetteshutt.law

Ariail Kirk Jolley Law Group
P.O. Box 22230
Hilton Head Island, SC 29925
abk@jolleylawgroup.com

RE:      Fair Hearing of Planned Parenthood South Atlantic v. SCDHHS
         Case No. 18-1523 Provider Termination/Scope Reduction
         Pharmacy Medicaid ID#715572
         NPI#1497049555
         Physician Group Medicaid ID#143724
         NPI#1851438147.

Dear Ms.McDaniel & Ms. Kirk:

         Enclosed is a Scheduling Order. Please read carefully and reply with the requested hearing
dates.

        I may be contacted at 843-340-7683 or Phillip.Hughes@scdhhs.gov if you have any
questions. While I cannot discuss the underlying issues of the case with you unless all parties are
included, I can answer general questions about the hearing procedure and requirements. Please
note that communication by email may not be secure.

                                                             Sincerely,




                                                             Phillip Hughes
                                                             Hearing Officer

Enclosure

cc:      Amanda Q. Williams, SCDHHS via Email
         Marie Brown, SCDHHS via Email
Page ii of ii

Notice of Non-Discrimination
The South Carolina Department of Health and Human Services (SCDHHS) complies with
applicable Federal civil rights laws and does not discriminate on the basis of race, color, national
origin, age, disability, or sex. SCDHHS does not exclude people or treat them differently because
of race, color, national origin, age, disability, or sex.

Language Services
If your primary language is not English, language assistance services are available to you, free of
charge. Call: 1-888-549-0820 (TTY: 1-888-842-3620).

si habla español, tiene a su disposición servicios gratuitos de asistencia lingüística. Llame al 1-
888-549-0820 (TTY: 1-888-842-3620).
STATE OF SOUTH CAROLINA                     )          BEFORE THE DIVISION OF
                                            )       APPEALS AND HEARINGS OF THE
COUNTY OF RICHLAND                          )      SOUTH CAROLINA DEPARTMENT OF
                                            )       HEALTH AND HUMAN SERVICES
Planned Parenthood South Atlantic,          )
                                            )
       Petitioner,                          )              SCHEDULING ORDER
                                            )
                      v.                    )                 Case No. 18-1523
                                            )       Provider Termination/Scope Reduction
South Carolina Department of Health         )                 NPI#1497049555
and Human Services,                         )                 NPI#1851438147
                                            )
       Respondent.                          )

                                         INTRODUCTION
        Planned Parenthood South Atlantic (Petitioner) has appealed Provider Termination/Scope
Reduction action from Respondent South Carolina Department of Health and Human Services
(SCDHHS).
                                 JURISDICTION & AUTHORITY
       This appeal is adjudicated under the authority granted by the South Carolina General
Assembly to SCDHHS to administer various programs and grants. See, e.g., S.C. Code Ann.
§ 44-6-10. The appeal has been conducted pursuant to the SCDHHS Appeals and Hearings
regulations, S.C. Code Ann. Regs. 126-150 et seq., and the South Carolina Administrative
Procedures Act, S.C. Code Ann. § 1 23-310 et seq. The Hearing Officer may direct procedural
and evidentiary issues for the most expeditious resolution of these proceedings. S.C. Code Ann.
Regs. 126-154.
                                          SCHEDULING
       A Scheduling Order may be helpful to prepare this case for hearing and to outline the limits

of discovery. Therefore, I Order the following:

       1.      Discovery shall be limited as follows:

               a. Each party is limited to 10 interrogatories, including subparts;

               b. Each party is limited to 20 requests for production, including subparts; and

               c. Each party may take no more than 3 depositions.

                                           Page 1 of 3
        2.      To allow the parties to utilize the full discovery period, the parties shall

preliminarily identify proposed witnesses no later than July 26, 2019. If information gained during

discovery leads a party to believe it needs to identify additional or different witnesses after the July

26, 2019 deadline, the witness list may be amended (a) by consent of all parties or (b) by order of

the Hearing Officer. Any witness identified after the Friday, July 26, 2019 deadline and added

or substituted as a witness, whether by consent of the parties or order of the Hearing Officer, may

be deposed by any party, without regard for the deposition limitation set forth in Paragraph 1 and

without regard to the discovery deadline set forth in Paragraph 3. This Paragraph applies to both

expert and fact witnesses.

3.      The parties shall complete all discovery in this matter by September 27, 2019.

4.      The parties shall exchange final witness and exhibit lists no later than October 25, 2019.

5.      The parties shall file and serve prehearing motions, if any, no later than November 29,

2019.

6.      Petitioner shall file a brief by Friday, November 29, 2019

7.      Respondent shall file a brief within 30 days of Petitioner’s brief.

8.      Petitioner is permitted to file a reply within 5 days of Respondent’s brief, if desired.

9.      The parties are encouraged to file any stipulations by Friday, January 17, 2020.

10.     The parties are to communicate by Friday, January 17, 2020 to the Hearing Officer a

mutually agreeable hearing date that occurs between Monday, February 03, 2020 and Friday,

March 27, 2020



AND IT IS SO ORDERED.




                                             Page 2 of 3
                                         Phillip Hughes
                                         Hearing Officer

COLUMBIA, South Carolina
May 28, 2019




                           Page 3 of 3
